THE STATE OF SOUTH CAROLINA
             In The Supreme Court

Robert Gantt and Edward K. White, Respondents,

v.

Samuel J. Selph as Director, and Marjorie Johnson, Adell
Adams, E. Peter Kennedy, Sylvia Holley and Jane
Emerson as the Members of the Board of Voter
Registration and Elections of Richland County, The
Board of Voter Registration and Elections of Richland
County, and Kim Murphy, Defendants,

Of whom Kim Murphy is the Appellant.

Appellate Case No. 2016-002134



              Appeal from Richland County
          Jean Hoefer Toal, Circuit Court Judge


                   Opinion No. 27807
     Submitted January 16, 2018 – Filed May 30, 2018


                      AFFIRMED


Brian C. Gambrell, of The Law Offices of Jason E.
Taylor, P.C., of Columbia, for Appellant.

Michael H. Montgomery, of Montgomery Willard, LLC,
of Columbia, for Respondents.
JUSTICE JAMES: In this case, the circuit court ruled Appellant Kim Murphy was
not qualified to be a candidate for election to a Richland County seat on the District
5 Richland-Lexington School Board of Trustees (School Board). The circuit court
based this ruling on its conclusion that Murphy resides in Lexington County. We
first hold the circuit court had subject matter jurisdiction over Respondents'
declaratory judgment action challenging Murphy's qualifications. Second, we hold
there is probative evidence in the record supporting the circuit court's conclusion
that Murphy resides in Lexington County. Therefore, we affirm the circuit court's
ruling that Murphy is not qualified to be a candidate for election to a Richland
County seat on the School Board.

                    FACTS AND PROCEDURAL HISTORY
       Kim Murphy has lived at the same residence in Chapin since the year 2000.
Murphy was registered to vote and voted in the Spring Hill Precinct of Richland
County from 2000 to 2013 without controversy. In 2004 and 2010, Murphy filed to
run for a Richland County seat on the School Board, and the Richland County Board
of Voter Registration and Elections (Richland Election Board) accepted her
candidate's application as a resident of Richland County both times. Murphy was
elected to a Richland County seat on the School Board in 2010.

       The dispute as to Murphy's qualifications as a candidate centers upon Act No.
326 of 2002, § 9 (Act No. 326), which provides that the School Board must be
comprised of three residents of Richland County and four residents of Lexington
County. Act No. 326 first became an issue after Murphy was elected in 2010. In
2012, the Office of Research and Statistics (an arm of the South Carolina Budget
and Control Board), the body then charged with keeping official records of voting
precincts and the location of county lines, conducted a routine screening of voter
precinct assignments in Richland County.1 During that screening, Murphy's
residence was flagged as being in Lexington County. In March 2013, relying upon
this information, the School Board determined Murphy was not a resident of
Richland County and was instead a resident of Lexington County. The School Board
removed Murphy from her seat for cause pursuant to section 59-19-60 of the South
Carolina Code (2004). The School Board based its decision on Murphy not meeting
the residency requirements prescribed by Act No. 326.


1
 The South Carolina Revenue and Fiscal Affairs Office is the successor to the Office
of Research and Statistics.
       In August 2016, Murphy filed to run against Respondent Robert Gantt in the
November 2016 election for a seat representing Richland County on the School
Board. Robert Gantt and Edward White (Respondents) petitioned the Richland
Election Board, challenging Murphy's qualification as a Richland County voter
pursuant to section 7-5-230 of the South Carolina Code (Supp. 2017). After a
hearing, the Richland Election Board found Murphy was a qualified voter and
allowed her to remain on the ballot. Respondents attempted to appeal to the circuit
court; however, while section 7-5-230 would have allowed Murphy to appeal an
adverse ruling, neither section 7-5-230 nor any other statute gave Respondents the
right to appeal the Richland Election Board's conclusion that Murphy was a qualified
voter in Richland County.

       Respondents then commenced this declaratory judgment action in the circuit
court. They seek a declaration that Murphy does not reside in Richland County and
is therefore not qualified under Act No. 326 to be a candidate for a Richland County
seat on the School Board. The circuit court ruled Murphy resides in Lexington
County and is therefore not qualified to be a candidate for a Richland County seat
on the School Board. This appeal followed.

                                   DISCUSSION

A. Subject Matter Jurisdiction
      Murphy claims the circuit court lacked subject matter jurisdiction to hear and
decide Respondents' challenge to her qualifications as a candidate. We disagree.

       "Subject matter jurisdiction is 'the power to hear and determine cases of the
general class to which the proceedings in question belong.'" Dove v. Gold Kist, Inc.,
314 S.C. 235, 237-38, 442 S.E.2d 598, 600 (1994) (quoting Bank of Babylon v.
Quirk, 472 A.2d 21, 22 (Conn. 1984)). Lack of subject matter jurisdiction may be
raised at any time, and may be raised for the first time on appeal. Linda Mc Co., Inc.
v. Shore, 390 S.C. 543, 557, 703 S.E.2d 499, 506 (2010). "The question of subject
matter jurisdiction is a question of law." Id. at 551, 703 S.E.2d at 503 (quoting
Porter v. Labor Depot, 372 S.C. 560, 567, 643 S.E.2d 96, 100 (Ct. App. 2007)). "An
appellate court may decide questions of law with no particular deference to the trial
court." Id.

      As noted above, Respondents initially challenged Murphy's qualification to
vote in Richland County by petitioning the Richland Election Board, claiming
Murphy does not reside in Richland County. Article II, section 9 of the South
Carolina Constitution provides that anyone denied registration to vote "shall have
the right to appeal to the court of common pleas, or any judge thereof, and thence to
the Supreme Court, to determine his right to vote." This section further provides
that "the General Assembly shall provide for such appeal." S.C. CONST. art. II, § 9.
To "provide for such appeal," the General Assembly enacted subsection 7-5-230(C)
of the South Carolina Code (Supp. 2017), which allows for an appeal to the court of
common pleas by any person who is denied registration to vote by the local election
board. The Richland Election Board determined Murphy was a qualified Richland
County voter; therefore, she did not have to exercise her right to appeal.

       Murphy argues section 7-5-230 and South Carolina common law make the
executive branch—the Richland Election Board—the sole arbiter of not only her
qualification to vote in Richland County, but also of her qualification to be a
candidate for election to the School Board. Therefore, Murphy contends, the circuit
court and this Court do not have subject matter jurisdiction over this dispute. We
disagree.

       Murphy's reading of section 7-5-230 is overly broad, as subsection 7-5-230(A)
simply does not address the Richland Election Board's authority to do anything other
than be the judge "of the legal qualifications of all applicants for registration" to
vote. It does not apply to a person who files as a candidate for office. Pursuant to
subsection 7-5-230(C), if Murphy's application for voter registration had been
denied by the Richland Election Board, she could have appealed that denial to the
circuit court. In such an event, sections 7-5-240 and 7-5-250 would have governed
appellate proceedings before the circuit court and this Court. However, the instant
dispute does not center upon Murphy's application for voter registration; rather, the
dispute centers upon her qualification to be a candidate for election to the School
Board. Therefore, section 7-5-230 does not apply to the dispute before us.

      Likewise, South Carolina common law has not established the executive
branch as the final authority on Murphy's eligibility to run for and hold a seat on the
School Board. Murphy's reliance on South Carolina Public Interest Foundation v.
Judicial Merit Selection Commission, 369 S.C. 139, 632 S.E.2d 277 (2006), and
Rainey v. Haley, 404 S.C. 320, 745 S.E.2d 81 (2013), for this proposition is
misplaced.

        In South Carolina Public Interest Foundation, we held that a declaratory
judgment action was an inappropriate vehicle for resolving the issue of residency of
a judicial candidate. 369 S.C. at 142-44, 632 S.E.2d at 278-79. We explained we
have no authority to rule on questions "exclusively or predominantly political in
nature rather than judicial" and stated "[t]he fundamental characteristic of a
nonjusticiable 'political question' is that its adjudication would place a court in
conflict with a coequal branch of government." Id. at 142-43, 632 S.E.2d at 278.
The central premise of our conclusion that the dispute was a nonjusticiable political
question was that article V, section 27 of the South Carolina Constitution specifically
vested the General Assembly with the authority to investigate and determine the
qualifications of judicial candidates. In turn, the General Assembly exercised this
authority by enacting comprehensive legislation creating the Judicial Merit Selection
Commission and giving it complete control over the investigation and determination
of the qualifications of judicial candidates. Id. at 143, 632 S.E.2d at 279.

       In the instant case, there is no such exclusive authority vested with the
Richland Election Board by either the South Carolina Constitution or by statute to
determine the qualifications of a candidate for election to the School Board. As
noted above, article II, section 9 of the South Carolina Constitution addresses a
person's right to vote; subsection 7-5-230(A) prescribes a procedure for challenges
to a person's qualification to register to vote, and subsection 7-5-230(C) gives a
person who applies to register to vote the right to appeal the Richland Election
Board's refusal to approve such an application. There is no provision in the South
Carolina Constitution, South Carolina Election Law,2 Act No. 326, or any other
statute granting authority to any executive or legislative entity to investigate and
determine the qualifications of a candidate for election to the School Board.

       Murphy's reliance on Rainey is likewise misplaced. In Rainey, the plaintiff
sued Governor Haley in the circuit court, alleging that Governor Haley, while
serving as a member of the House of Representatives, had violated certain provisions
of the State Ethics Act.3 404 S.C. at 322, 745 S.E.2d at 82. We held the circuit court
did not have subject matter jurisdiction in such a case for two basic reasons. First,
article III, sections 11 and 12 of the South Carolina Constitution grant the General
Assembly authority over the conduct of its own members, and second, the General
Assembly had adopted a comprehensive statutory scheme, the State Ethics Act, for
regulating the behavior of elected officials, including those who serve in the General
Assembly. Id. at 323-27, 745 S.E.2d at 83-85. To enforce the State Ethics Act, the
General Assembly created both the Senate and House Legislative Ethics
Committees. Id. at 324, 745 S.E.2d at 83. We concluded it was clear the General


2
 The South Carolina Election Law is set forth in Title 7 of the South Carolina Code
(1976 & Supp. 2017).
3
    S.C. Code Ann. §§ 8-13-100 to -1520 (1986 & Supp. 2017).
Assembly intended the respective Legislative Ethics Committees to have exclusive
authority to hear allegations of ethics violations of its own members and staffs. Id.

       We again note there is no specific constitutional provision or statutory
provision giving the Richland Election Board the exclusive authority—or any
authority for that matter—to determine the qualifications of a candidate for election
to the School Board. "In determining whether the Legislature has given another
entity exclusive jurisdiction over a case, a court must look to the relevant statute."
Rainey, 404 S.C. at 323, 745 S.E.2d at 83 (quoting Dema v. Tenet Physician Servs.—
Hilton Head, Inc., 383 S.C. 115, 121, 678 S.E.2d 430, 433 (2009)). As we have
repeatedly noted, careful examination of section 7-5-230 reveals the Richland
Election Board's authority is limited to determining the qualifications of a person
who applies to register to vote, not the qualifications of a person who applies to be
a candidate for election to the School Board.

     In the absence of exclusive authority vested in another branch of government,
Respondents are entitled to pursue relief pursuant to the Uniform Declaratory
Judgments Act,4 which provides in pertinent part:

              Courts of record within their respective jurisdictions shall
              have power to declare rights, status and other legal
              relations whether or not further relief is or could be
              claimed. No action or proceeding shall be open to
              objection on the ground that a declaratory judgment or
              decree is prayed for. The declaration may be either
              affirmative or negative in form and effect. Such
              declarations shall have the force and effect of a final
              judgment or decree.

S.C. Code Ann. § 15-53-20 (2005).

       Now that we have determined that the circuit court had subject matter
jurisdiction over this declaratory judgment action, we must examine the factual and
legal bases of the circuit court's ruling. This Court has adopted the "any evidence"
standard of review of findings of fact in appeals from decisions of the State Board
of Canvassers and in municipal election disputes. See Knight v. State Bd. of
Canvassers, 297 S.C. 55, 57, 374 S.E.2d 685, 686 (1988) (holding that in an appeal
from a decision by the State Board of Canvassers, this Court's review is limited to

4
    S.C. Code Ann. §§ 15-53-10 to -140 (2005).
correcting errors of law, and the Board of Canvassers' findings of fact shall not be
overturned unless wholly unsupported by the evidence); see also Taylor v. Town of
Atl. Beach Election Comm'n, 363 S.C. 8, 12, 609 S.E.2d 500, 502 (2005) (providing
in municipal election cases, this Court reviews the judgment of the circuit court only
to correct errors of law, and this Court must accept the circuit court's factual findings
unless they are wholly unsupported by the evidence). Under this deferential
standard, the findings of fact reached by the lower tribunal cannot be disturbed if
there is any probative evidence in the record supporting the findings. While the
instant case does not involve either a municipal election or a decision of the State
Board of Canvassers, we conclude we must apply the "any evidence" standard of
review.

       The circuit court analyzed the evidence in great detail and noted, among other
things, the following: (1) Lexington County tax maps show Murphy's residence to
be in Lexington County, (2) Richland County tax maps show her residence to be in
Richland County, (3) Lexington County and Richland County Geographic
Information System (GIS) maps show her residence to be in Lexington County, (4)
official State precinct maps show her residence to be in Lexington County, and (5)
expert testimony established her residence is approximately 1000 feet inside
Lexington County. Although Murphy was registered to vote in Richland County
and paid real and personal property taxes in Richland County, and although there
was a "gentlemen's agreement" between the Richland and Lexington County
Assessors to treat the Murphy residence as being in Richland County, the circuit
court rejected those factors when weighing the totality of the evidence. The circuit
court's determination that Murphy resides in Lexington County is supported by
probative evidence in the record.

B. Boundary Dispute
      Murphy next contends the circuit court, in finding she is a resident of
Lexington County, improperly resolved a non-existent border dispute between
Richland and Lexington Counties. We disagree.

       Subsection 27-2-105(A)(1) of the South Carolina Code (Supp. 2017)
provides, "The South Carolina Geodetic Survey (SCGS) shall seek to clarify the
county boundaries as defined in Chapter 3, Title 4." Subsection 27-2-105(A)(2)
provides, "If there is a boundary dispute between two or more counties, the SCGS
shall act as the mediator to resolve the dispute." Lexington and Richland Counties'
borders are defined in sections 4-3-370 and -460 of the South Carolina Code (1986),
respectively. Section 27-2-105 provides that an appeal of SCGS's determination of
a county line is to be held in the Administrative Law Court; however, section 27-2-
105 does not prohibit the circuit court from using data compiled by SCGS to assist
the court in determining where a residence is located in connection to a county line.
Nothing in section 27-2-105 limits the use of SCGS data as evidence of Murphy's
county of residence in this case. Therefore, Murphy's argument fails.

                                 CONCLUSION
       Act No. 326 clearly requires Murphy to be a resident of Richland County for
her to be qualified to run for a Richland County seat on the School Board. Section
7-5-230 applies only to a review of the Richland Election Board's determination of
a person's qualification to vote. There is no constitutional provision or statute
granting exclusive authority to any entity to determine the qualifications of a
candidate seeking election to the School Board. The circuit court therefore had
subject matter jurisdiction over Respondents' declaratory judgment action, and there
is evidence in the record supporting the circuit court's finding that Murphy does not
reside in Richland County. Therefore, the circuit court's declaration that Murphy is
not qualified to be a candidate for a Richland County seat on the School Board is
AFFIRMED.

KITTREDGE, Acting Chief Justice, HEARN and FEW, JJ., concur. BEATTY,
C.J., not participating.